Citation Nr: 0516955	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left hip strain.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine (formerly 
lumbosacral strain).

3.  Entitlement to a rating in excess of 10 percent for right 
patella tendon repair.


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In the October 2003 Statement of the Case, the RO 
recharacterized the appellant's service-connected back 
disability to reflect an additional grant of service 
connection for degenerative disc disease of the lumbosacral 
spine, formerly rated as lumbosacral strain, based on private 
medical evidence which diagnosed degenerative discogenic 
disease.  38 C.F.R.§ 4.13 (2004).  See also VAOPGCPREC 13-92.  
However, the effective date of the award of service 
connection for degenerative disc disease is not specified.  
With the resolution of the doubt in favor of the appellant, 
manifestations of the newly service-connected degenerative 
disc disease of the lumbosacral spine will be considered from 
the beginning of the rating period on appeal.  38 C.F.R. § 
3.400 (2004).  

The evidence of record reasonably raises the claim of 
entitlement to service connection for a left knee disability, 
manifested by pain, claimed as secondary to the service-
connected right knee disability.  See VA outpatient treatment 
records dated in April 2002 and February 2003.  As this claim 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998); Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).  

In June 2004, the appellant withdrew his request for a 
personal hearing before a member of the Board of Veterans' 
Appeals at the local RO.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the left hip 
strain has been manifested by popping, tenderness, and pain, 
productive of limitation of range of motion.

2.  Throughout the rating period on appeal, the degenerative 
disc disease of the lumbosacral spine (formerly lumbosacral 
strain) has been manifested by subjective complaints of pain 
and monthly flare-ups without objective findings of 
associated neurologic impairment or limitation of motion.  

3.  Service-connected residuals of a right patella tendon 
repair with knee strain are manifested by pain, tenderness, 
and limitation of motion, with occasional flare-ups without 
clinical evidence of instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for left hip strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.27, 
4.71a, Diagnostic Codes 5299-5252 (2004).

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine (formerly lumbosacral strain), prior to September 23, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002).

3.  The schedular criteria for a rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine (formerly lumbosacral strain), from September 23, 2002 
through September 25, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 67 Fed. Reg. 54,345 - 54, 349 
(August 22, 2002) (38 C.F.R. § 4.71a, Diagnostic Code 5293 as 
in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (as 
in effect prior to September 26, 2003). 

4.  The schedular criteria for a rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine (formerly lumbosacral strain), from September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (as in effect 
from September 26, 2003).


5.  The criteria for a rating in excess of 10 percent for 
status post ruptured right patella tendon repair have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002),

Duty to Notify

In the present case, the issue of entitlement to an initial 
evaluation in excess of 10 percent for left hip strain stems 
from a notice of disagreement with the October 2002 rating 
decision which granted service connection for a left hip 
strain disability.  If, in response to notice of its decision 
on a claim for which VA has already given section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
However, in the present case, the record does not reflect 
that the veteran was issued adequate § 5103 notice as to the 
claim for service connection for left hip strain.  Hence, the 
exclusion outlined in VAOPGCPREC 8-2003, noted above, is not 
applicable.

While the VA letter issued in May 2002 did not serve as 
adequate notice for the claim of service connection for the 
left hip strain adjudicated in the October 2002 rating 
action, an April 2004 VA letter apprised the appellant of the 
information and evidence necessary to substantiate the 
downstream issue of entitlement to an initial rating in 
excess of 10 percent for left hip strain.  Moreover, the 
letter was also adequate as to the claims for ratings in 
excess of 10 percent, each, for degenerative disc disease of 
the lumbosacral spine (formerly lumbosacral strain) and 
status post ruptured right patella tendon repair.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Here, the 
evaluations for left hip strain, degenerative disc disease of 
the lumbosacral spine (formerly lumbosacral strain) and 
ruptured right patella tendon repair were adjudicated in 
October 2002 and adequate VCAA letter was provided in April 
2004.  

Hence, in the present case, VCAA notification for the 
appellant's claims was provided after each claim was 
initially adjudicated.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying each 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield, 19 Vet.App. at -, slip 
op. at 26-28, 2005 WL 957317.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of each claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As noted above, the 
veteran has been advised to submit any evidence in his 
possession that pertained to his claims to VA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

I.  Applicable law and regulations

Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's disability symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2004).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Factual background

In March 1999, the appellant complained of low back pain and 
denied taking any medications for discomfort.  

An October 1999 x-ray of the lumbar spine shows degenerative 
discogenic disease of the lower lumbar spine.  

On examination in October 1999 at the Southwest Neurological 
Center Inc., paravertebral spasm was palpated on the left.  
Range of motion of the back seemed full in all directions.  
The veteran was able to walk on toes and heels and do a deep 
knee bend.  The extensor hallucis longus was normal.  
Straight leg raise was restricted on the right at 60 degrees.  
There was pain on foot dorsiflexion.  Hip rotation was 
normal.  Lumbosacral spine x-rays were normal.  The 
impression was herniated nucleus pulposus at L5-S1.  In 
November 1999, an MRI revealed degenerative change and a 
herniated disc at L5-S1 on the right.  

An April 2000 entry shows that the appellant complained of 
low back pain, that he was taking Motrin and aspirin, and 
that he received good response.  In April 2002, the appellant 
complained of left leg pain.  The note reflects that the 
veteran was not taking any over-the-counter medications.  

A June 2002 VA fee-basis examination shows that range of 
motion of the left hip was extension 0-30 degrees without 
pain, flexion 0-125 degrees without pain, adduction 0-25 
degrees without pain, abduction 0-45 degrees without pain, 
external rotation 0-60 degrees with pain, and internal 
rotation 0-40 degrees without pain.  The examiner noted that 
while the range of motion of the left hip was affected by 
pain, it was not affected by fatigue, weakness, lack of 
endurance, or incoordination.  He had a normal gait.  He did 
not have limited function of standing or walking.  The left 
hip was tender on range of motion.  There were no arthritic 
changes noted on x-ray.  The veteran reported that his hip 
popped.  He used over-the-counter medications.  He had not 
undergone surgery or physical therapy for this condition.  

Relative to the lumbosacral spine, the veteran complained of 
pain, weakness, lack of endurance and stiffness on a flare-up 
on an on-and-off basis that were excruciating in nature.  The 
symptoms were reported to be aggravated by bending, standing, 
walking and lifting, and were alleviated by rest.  The VA 
fee-basis examination of the lumbosacral spine shows no 
evidence of painful motion, muscle spasm, weakness, or 
tenderness, bilaterally.  Straight leg raising test was 
negative, bilaterally.  Range of motion of the lumbar spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  He had a normal gait.  He 
did not have limited function of standing or walking.  An x-
ray revealed degenerative joint disease changes of the lumbar 
spine with decreased disk space at L3-L4 and L4-L5 
posteriorly.  The examiner noted that the physical 
examination was unremarkable.  

The VA fee-basis examination of the right knee joint showed 
that the appearance of the knee joint is abnormal on the 
right side secondary to a 14 x 0.4 cm surgical scar on the 
anterior aspect that is dark, linear, and disfiguring.  The 
scar is without tissue loss, depression, elevation, or keloid 
formation.  There is no associated loss of function.  Flexion 
of the right knee was 0 to 105 degrees with pain at 105 
degrees.  Extension of the right knee was up to 0 degrees 
without pain.  Range of motion was affected by pain, but no 
fatigue, weakness, lack of endurance, or incoordination.  The 
veteran did not have any constitutional signs of arthritis.  
Drawer and McMurray tests were within normal limits.  He had 
a normal gait.  He did not have limited function of standing 
or walking.  He did not require a brace, crutches or cane.  
The impression was status post ruptured right patellar tendon 
repair with right knee strain.  The right knee was tender on 
range of motion.  There were no arthritic changes noted in 
the articular surface of the right knee.  There was also a 
patellar bony spur inferiorly with ectopic calcification 
inferior to the patella, not encroaching on the joint space.  
There was also ectopic calcification appreciated anteriorly 
to the right tibial tuberosity.  

In February 2003, the veteran complained that his whole right 
leg was in pain.  He also complained of left knee pain.  He 
was not taking any pain medications.  


A.  Left hip strain

The appellant's left hip strain is currently rated as 10 
percent disabling under Diagnostic Codes 5299-5252.  38 
C.F.R. §§ 4.27, 4.71a (2004).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for left hip strain, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

With regard to the appellant's request for an increased 
initial evaluation, the Board will only consider the factors 
as enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R.§ 4.20 (2004).

The applicable schedular criteria pertaining to the hip and 
thigh include 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 
5252, 5253, and 5255 (2004).   

Under Diagnostic Code 5250, a 60, 70, or 90 percent rating is 
applicable for rating disability of the hip due to ankylosis.  
C.F.R. § 4.71a, Diagnostic Code 5250 (2004).  

Limitation of extension of a thigh to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2004).

Under Diagnostic Code 5252, flexion of the thigh limited to 
45 degrees warrants a 10 percent disability rating, while 
flexion limited to 30 degrees warrants a 20 percent 
disability rating.  Flexion of the thigh limited to 20 
degrees warrants a 30 percent disability rating, while 
flexion of the thigh limited to 10 degrees warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2004).  

Impairment of the thigh with limitation of adduction and an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  Limitation of abduction of 
a thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Under Diagnostic Code 5255, malunion of the femur with slight 
hip disability warrants a 10 percent evaluation.  Malunion of 
the femur with moderate hip disability warrants a 20 percent 
disability and malunion of the femur with marked hip 
disability warrants a 30 percent disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II (2004).

Analysis

The appellant asserts that an increased evaluation is 
warranted for his service-connected left hip strain.  In this 
case, the record reflects that the examiner, on the June 2002 
VA fee-basis joints examination, reported that flexion was 0 
to 125 degrees without pain and external rotation of the left 
hip was 0 to 60 degrees with pain at 60 degrees.  Range of 
motion of the left hip was affected by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination.  As 
such, the Board finds that the reported range of motion 
finding of 0 to 125 degrees of flexion corresponds to no more 
than a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  The Board further finds that because 
the appellant was able to abduct his hip thigh to 45 degrees, 
which is well past the 10 degrees of abduction required for 
the next higher 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2004), an evaluation greater than 10 
percent is not warranted.  

The Board observes that the VA fee-basis examiner in June 
2002 reported that the appellant did not experience 
functional loss due to weakness, and lack of endurance.  The 
record in evidence does not indicate that the appellant uses 
any assistive devices.  However, even with consideration of 
pain, under the criteria set forth in 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board 
finds that the competent clinical evidence of record does not 
reflect objective evidence of a disability picture which more 
closely approximates functional limitation of 30 degrees of 
left hip flexion or abduction of the thigh lost beyond 10 
degrees.  Further, Diagnostic Code 5251 is not for 
application because extension of the left thigh was 0 to 30 
degrees.  As such, the appellant's left hip disability 
picture does not more closely approximate the criteria for a 
disability rating in excess of his current 10 percent 
disability rating based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2004).

The Board also observes that the evidence of record does not 
reflect functional limitation that approximates ankylosis of 
the hip or malunion of the femur with moderate or severe hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5255 
The medical evidence of record specifically shows that the 
appellant was able to move his left hip with some pain on 
external rotation.  Further, it is significant to point out 
that the examiner from the June 2002 VA fee-basis examination 
indicated that the appellant's left hip x-ray showed no 
arthritic changes and the left hip was not affected by 
fatigue, weakness, lack of endurance, or incoordination.  
DeLuca v. Brown, 8, Vet. App. 202 (1995).  Therefore, a 
disability evaluation in excess of his current 10 percent 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2004). 

Hence, in view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an initial rating in excess of 10 percent for the 
service-connected left hip strain.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Degenerative disc disease of the lumbosacral spine

The appellant's back disability is currently rated as 10 
percent disabling.  By rating decision in October 2002, the 
RO denied an increased rating for lumbosacral strain under 
Diagnostic Code 5295.  On appeal, the RO recharacterized the 
back disability to more fully rate its manifestations as 
degenerative disc disease of the lumbosacral spine under 
Diagnostic Code 5293 in the October 2003 Statement of the 
Case based on examination findings.  As discussed previously, 
the effective date for service connection of the degenerative 
disc disease was not specified.  Thus, the Board will resolve 
doubt in the veteran's favor and consider manifestations of 
the service-connected degenerative disc disease of the 
lumbosacral spine from the beginning of the rating period on 
appeal.  38 C.F.R. §§ 3.102, 3.400. 

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. Part 4.  In August 2002, the schedular criteria for 
rating intervertebral disc syndrome were amended effective 
September 23, 2002.  67 Fed. Reg. 54,345 - 54, 349 (Aug. 22, 
2002).  In August 2003, amendments were made to the criteria 
used in rating disabilities of the spine, to include 
disabilities of the thoracolumbar spine, effective from 
September 26, 2003.  See 68 Fed. Reg. 51,454 - 51,458 (Aug. 
27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations as appropriate.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time 
prior to September 23, 2002; (2) whether a higher rating is 
warranted under the criteria for rating intervertebral disc 
syndrome for the period from September 23, 2002 through 
September 25, 2003; and (3) whether an increased rating is 
warranted under the "new" criteria for disabilities of the 
lumbosacral spine at any time on or after September 26, 2003.  
The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In the October 2003 Statement of the Case, the appellant was 
provided notice of the amended regulations and given a 60-day 
opportunity to submit additional evidence or argument.  The 
appellant filed a timely Substantive Appeal and continued his 
contentions that his back pain affected his employment.  He 
submitted no new evidence.  Therefore, there is no prejudice 
to the veteran by this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to September 23, 2002.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 and 5295 are for consideration in rating for the 
service-connected low back disability.  For this period, the 
appellant is currently in receipt of a 10 percent rating.  

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating where there 
is characteristic pain on motion.  A 20 percent rating is 
warranted where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 20 percent 
evaluation under Diagnostic Code 5292 or 5295 for the period 
in question.  Although there was paravertebral muscle spasm 
on the left noted on examination in October 1999, there is no 
showing of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  To 
the contrary, upon VA fee-basis examination in June 2002, the 
appellant demonstrated full range of motion.  An x-ray taken 
in conjunction with that examination revealed degenerative 
joint disease of the lumbar spine and disc space narrowing, 
but there was no showing of abnormal mobility on forced 
motion.  Even with consideration of functional loss due to 
pain, the evidence does not demonstrate disability more 
comparable to the next-higher 20 percent evaluation under 
either Diagnostic Code 5295 or 5292 (moderate limitation of 
motion).  Rather, under Diagnostic Code 5292 and 5295, the 
veteran's disability picture is more closely approximated by 
the presently assigned 10 percent evaluation during the 
period in question. 

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
degenerative disc disease of the lumbosacral spine.  Under 
Diagnostic Code 5293, for intervertebral disc syndrome, as it 
existed prior to September 23, 2002, a 10 percent evaluation 
is warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation is warranted for intervertebral disc 
syndrome with moderate recurring attacks.  A 40 percent 
evaluation is for application with severe recurring attacks, 
with intermittent relief.  Finally, a 60 percent evaluation 
is warranted for pronounced attacks, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 20 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  It is acknowledged 
that the veteran has complained of pain extending down into 
the right lower extremity.  However, this manifestation was 
not shown on either the October 1999 private examination or 
the June 2002 VA fee-basis examination.  The Board does note 
however that on straight leg raise in October 1999, right leg 
motion was restricted 0 to 60 degrees of flexion with pain on 
foot dorsiflexion.  The appellant had + 2 deep tendon 
reflexes in the lower extremities.  The ankle reflex was 
absent.  There was no muscle atrophy or weakness of the lower 
extremities.  At that time, the appellant also manifested 
paravertebral spasm on the left.  The impression was 
herniated nucleus pulposus at L5-S1.

It is acknowledged that the medical evidence of record 
combined with the appellant's contentions shows some deficits 
as to the right lower extremity.  While the June 2002 
examination revealed decreased sensation in the right leg, 
the evidence of record does not attribute this symptomatology 
to the back pathology.  As a matter of fact, in 1999, a 
private physician noted no pathologic reflexes.  Turning next 
to flare-ups.  The appellant asserted on VA fee-basis 
examination in 2002 that he had monthly flare-ups that lasted 
for days and weeks, which were triggered by standing, 
bending, or walking.  The appellant is a postal clerk.  The 
Board observes that he described stiffness, pain, and 
weakness as manifestations of his flares.  He medicated the 
pain.  However, he was vague as to how much time was involved 
to trigger a flare as it related to the walking, standing, or 
bending.  He did not describe his last episode.  He did not 
report he had missed time from work.  It is more telling for 
the Board at this juncture that on examination in June 2002 
the appellant manifested full range of motion of the lumbar 
spine without pain, weakness, lack of endurance, fatigue, or 
incoordination.  Moreover, his gait was normal.  Having 
considered all the evidence of record and the veteran's 
contentions, the criteria for a 20 percent evaluation for 
intervertebral disc syndrome of the lumbosacral spine for the 
period prior to September 23, 2002, have not been met under 
Diagnostic Code 5293.  The degree of disability does not 
warrant the next-higher 20 percent rating for moderate 
recurring attacks.  

In conclusion, then, based on all of the foregoing, the 
appellant's degenerative disc disease of the lumbosacral 
spine (formerly lumbosacral strain) is most appropriately 
rated as 10 percent disabling prior to September 23, 2002.  


From September 23, 2002 to September 25, 2003.

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, effective from September 23, 
2002 through September 25, 2003, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 2 weeks during a previous 12-month 
period.  In fact, there is no indication that bed rest was 
prescribed by a physician at any time.  As such, the revised 
version of Diagnostic Code 5293, as in effect from September 
23, 2002 through September 25, 2003, cannot serve as a basis 
for an increased rating on the basis of incapacitating 
episodes.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbosacral spine.  As the medical evidence does not 
establish ankylosis, Diagnostic Codes 5286 and 5289 are not 
for application.  The only other potentially applicable 
Diagnostic Code with respect to the orthopedic manifestations 
of the veteran's service-connected degenerative disc disease 
of the lumbar spine is Diagnostic Code 5295, for lumbosacral 
strain.  However, the criteria for a rating in excess of 10 
percent have not been satisfied, as discussed above.  

As previously discussed, the medical evidence reveals few 
neurological findings for the degenerative disc disease of 
the lumbosacral spine.  While the veteran has decreased 
sensation of the right leg and absent right ankle reflex, the 
Board stresses that on examination in October 1999 the 
physician noted that no pathologic reflexes were found.  No 
atrophy or fasciculations were noted and strength was 
excellent throughout.  The June 2002 VA fee-basis examination 
found his motor strength was 5/5 with no muscle atrophy.  At 
this juncture, the Board notes that the appellant has 
sustained an injury to his right knee.  Deep tendon reflexes 
were symmetrical and normal bilaterally in lower extremities 
at 2+.  Neither examination addresses any neurological 
deficits.  In February 2003, the veteran complained that his 
whole right leg was in pain.  He also complained of left knee 
pain.  He was not taking any pain medications.  The Board 
finds that the medical evidence detailed above does not allow 
for a finding that a compensable rating is warranted for 
neurological manifestations of degenerative disc disease of 
the lumbosacral spine.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).  `Thus, the veteran is not entitled to a 
separate compensable rating for neurologic manifestations of 
the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic manifestations and the lack of neurologic 
manifestations of the appellant's degenerative disc disease 
of the lumbosacral spine.  It has been determined that the 
veteran is not entitled to no more than the current 10 
percent rating. 

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
does not entitle the veteran to a rating in excess of 10 
percent.  As discussed above, there is no basis for separate 
evaluations in excess of those amounts.  


From September 26, 2003.

In December 2003, the appellant asserted that he experiences 
excruciating pain in his right leg that extends to his foot.  
He also reported that the prescribed pain medications do not 
provide much relief. 

Finally, the diagnostic criteria pertinent to spine 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5243 (2004).  Under these relevant 
provisions, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See Id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those in 
effect for the period from September 23, 2002 through 
September 25, 2003, under Diagnostic Code 5293 as outlined 
above.  As discussed above, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 10 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome.  There are no documented neurological findings.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  To warrant a 20 percent 
rating, forward flexion of the thoracolumbar spine must be 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine must 
not be greater than 120 degrees; or muscle spasm or guarding 
must be severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Thus, based on the analysis of those 
criteria set forth above, the veteran remains entitled to no 
more than a 10 percent evaluation for his service-connected 
degenerative disc disease of the lumbosacral spine for the 
period from September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5243 (effective from September 26, 
2003). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine (formerly lumbosacral strain) at any time throughout 
the rating period on appeal.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As such, the appellant's degenerative disc 
disease of the lumbosacral spine is appropriately evaluated 
as 10 percent disabling under the diagnostic criteria as in 
effect prior to September 23, 2002, as in effect for the 
period from September 23, 2002 through September 25, 2003; 
and under the diagnostic criteria in effect from September 
26, 2003, under Diagnostic Code 5243 (2004).  38 C.F.R. § 
4.71a.  


C.  Status post rupture right patella tendon repair 

The appellant's status post rupture right patella tendon 
repair is currently rated as 10 percent disabling under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a (2004).

Under Diagnostic Code 5260, a 20 percent rating may be 
assigned when flexion of the leg is limited to 30 degrees.  
When flexion is limited to 45 degrees, a 10 percent rating 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 20 percent evaluation may be 
assigned when extension of the leg is limited to 15 degrees.  
When extension is limited to 10 degrees, a 10 percent rating 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee characterized as moderate.  When the knee impairment is 
characterized as slight, a 10 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 


Analysis

The appellant asserts that a higher rating should be assigned 
for the right knee.  He claims that his symptoms have 
increased in severity.  He contends that the pain is 
excruciating at times and that it affects his employment as a 
postal employee.  The evidence of record, however, does not 
show that he has met the criteria for a higher rating for the 
right knee under any applicable diagnostic code.  The Board 
acknowledges that competent clinical evidence of record 
establishes that the knee disability is manifested by pain.  
He contends that the knee pain is aggravated by walking, 
standing, and bending.  The pain is alleviated by rest.  He 
medicates the pain as needed with good response.  He has 
decreased sensations in the right leg diffusely.  There was 
no motor atrophy.  The leg lengths were equal.  The appellant 
did not require any assistive or corrective devices.  
Extension was 0 degrees.  Flexion of the right knee was 0 to 
105 degrees with pain (normal 0 to 140 degrees).  However, 
while there was limitation of motion of the right leg, it was 
not to a compensable degree.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Moreover, there was no instability.  
Indeed, the only other abnormal finding on examination was a 
disfiguring scar related to the previous patellar tendon 
repair surgery.  The surface was not elevated or depressed.  
There was no keloid formation or underlying tissue loss.  As 
such, a separate compensable rating for the surgical scar is 
not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801 
- 7805 (2004).

The Board has also considered whether factors including 
additional functional impairment due to pain, including on 
flare-ups and use, as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 (2004) would warrant a higher rating.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8, Vet. App. 
202 (1995).  In this case, right knee range of motion is 
additionally affected by pain, but no fatigue, weakness, lack 
of endurance, or incoordination is noted.  While there has 
been additional functional impairment due to pain on range of 
motion, it is not comparable to the criteria for a higher 
rating under any applicable diagnostic code for the 
assignment of a rating based on limitation of motion.  The 
appellant has described his pain as excruciating with monthly 
flare-ups that lasts for days.  Further, there is no 
indication of muscle atrophy or other objective indications 
of disuse.  On VA fee-basis examination in June 2002, x-rays 
show no arthritic changes.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his right knee 
disability.  The medical findings on examination, including 
the absence of instability or greater limitation of motion 
than present with pain, are of greater probative value than 
the appellant's assertions.  Hence, the Board concludes, 
accordingly, that the preponderance of the evidence is 
against entitlement to an evaluation greater than the 10 
percent rating assigned for status post ruptured right 
patella tendon repair.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Other considerations

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  At no point does the 
record present evidence sufficient to invoke the procedures 
for the assignment of any higher evaluation on an 
extraschedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the disabilities are not 
objectively shown to markedly interfere with his employment 
as a postal clerk (i.e., beyond that contemplated by the 30 
percent rating assigned herein).  There also is no objective 
evidence that the disabilities warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Hence, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321 
(2004) is not warranted.  


ORDER

Entitlement to an initial rating in excess 10 percent for 
left hip strain is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine (formerly 
lumbosacral strain) prior to September 23, 2002, is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine (formerly 
lumbosacral strain), from September 23, 2002 through 
September 25, 2003, is denied. 

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine (formerly 
lumbosacral strain), from September 26, 2003, is denied.

Entitlement to a rating in excess of 10 percent for status 
post ruptured right patella tendon repair is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


